 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AKIKA PARKER,                                     No. 2:20-cv-00171-TLN-CKD PS
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO POLICE
      DEPARTMENT et al.,                                (ECF No. 2)
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se and has requested authority pursuant to 28

19   U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by Local

20   Rule 302(c)(21).

21          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

22   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

23   pauperis will be granted. 28 U.S.C. § 1915(a).

24          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

25   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

26   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

27   § 1915(e)(2).

28   ////
                                                        1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327.

 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 7   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct.

14   at 1949. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

16   and construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

17   U.S. 232, 236 (1974).

18          Plaintiff’s complaint does not lay out, in plain terms, a statement of her claim or the relief

19   she is seeking. Rather, plaintiff’s complaint puts forth a multitude of seemingly unrelated

20   incidents. For example, in one page her complaint mentions police brutality, subliminal
21   messages, lost fetuses, sexual assault, attempted poisoning, and a presidential pardon. (See ECF

22   No. 1 at 6.) While there may be relevant factual allegations contained in plaintiff’s complaint that

23   could form the basis of an actionable claim, the court cannot currently determine the claim she is

24   asserting, or how this court has jurisdiction over this matter. Thus, the court finds the allegations

25   in plaintiff’s complaint so vague and conclusory that it is unable to determine whether the current

26   action is frivolous or fails to state a claim for relief. Although the Federal Rules adopt a flexible
27   pleading policy, a complaint must give fair notice and state the elements of the claim plainly and

28   succinctly. Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff
                                                        2
 1   must allege with at least some degree of particularity overt acts which defendants engaged in that

 2   support plaintiff’s claim. Id. Because plaintiff has failed to comply with the requirements of Fed.

 3   R. Civ. P. 8(a)(2), the complaint must be dismissed. The court will, however, grant leave to file

 4   an amended complaint.

 5             If plaintiff chooses to amend the complaint, plaintiff must set forth the jurisdictional

 6   grounds upon which the court’s jurisdiction depends. Fed. R. Civ. P. 8(a).

 7             In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 8   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 9   complaint be complete in itself without reference to any prior pleading. This is because, as a

10   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

11   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

12   longer serves any function in the case. Therefore, in an amended complaint, as in an

13   original complaint, each claim and the involvement of each defendant must be sufficiently

14   alleged.

15             In accordance with the above, IT IS HEREBY ORDERED that:

16             1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

17             2. Plaintiff’s complaint is dismissed; and

18             3. Within 28 days of this order, plaintiff shall file either (a) a first amended complaint in

19             accordance with this order, or (b) a notice of voluntary dismissal of the action without

20             prejudice; and
21             4. Failure to file either a first amended complaint or a notice of voluntary dismissal by the

22             required deadline may result in the imposition of sanctions, including dismissal of the

23             action with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

24   Dated: March 12, 2020
                                                          _____________________________________
25
                                                          CAROLYN K. DELANEY
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28   16.171.wlta

                                                            3
